DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7, 10, 15, 18, 20, 23 were amended, claims 1-24 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SPILMAN (US 20160044034 A1) in view of Wakid(US 20190132347 A1) and further in view of CARDNO(US 20160302033 A1) .

With regards to claim 1, SPILMAN discloses, An endpoint device comprising: 
a processing device (FIG 1 18, Host site) to: 
generate a dynamic salt via combination of a secret, shared with a second endpoint device, with profile information associated with the endpoint device (FIG 2 104, 106 and associated text; [0022] Referring now to FIGS. 1 and 2, when a user wishes to establish a user account with a host site, the host site obtains a user identifier UID and a password PWD from the user as an input at step 102. Next, the host site generates a first salt S1 at step 104. The first salt S1 is used to salt the password PWD. For example, S1 may be combined with the password PWD at step 106. [0039] Another example is time-based access control which only allow Salt requests at certain dates or times or after a certain date and/or time. Another example is multi-factor access control which only allow Salt requests on that ID when a second factor such as a OTP is provided. Another example is event based access control, e.g., only allow Salt requests on that ID after a specific event, such as for example "the next time the Red Sox win the World Series" or "2 weeks after person X dies." Another example is multi-Party access control, e.g., only allow Salt requests when multiple different parties are connected concurrently. ); 
generate a digest via a hash, using the dynamic salt, of a previous message sent to the second endpoint device ([0024] If a corresponding first salt S1 and second digest D2 exist then the host site salts the password PWD' with the first salt S1, e.g. appends the first salt S1 to the supplied password PWD' at step 204. The host site then applies the first hash function H1 to the salted password PWD' to produce a first digest D1' at step 206. [0022] The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as 
and 
generate, using a stream cipher, ciphertext data that is verifiable by the second endpoint device via encryption of a combination of the plaintext data, the parity information, and the digest ([0022]; The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as the key, the password PWD is provided as the value, and the produced digest is the first digest D1….. In another implementation, the second hash function H2 is replaced with a symmetric encryption scheme such as AES taking as its inputs a key and a cleartext value, and producing a ciphertext value, where the second salt S2 is provided as the key, either the first digest D1, or a combination of the original password PWD and the first digest D1 is provided as the cleartext value, and the produced ciphertext is taken as the second digest D2.); and 

SPILMAN does not exclusively but Wakid teaches, calculate parity information associated with plaintext data ([0059] The device determines parity bits (P.sub.b) for the encoded concatenated message [M.sub.i ID.sub.key].sub.encoded (block 830).);
a communication interface coupled to the processing device, wherein the communication interface is adapted to transmit the encoded data to the second endpoint device (FIG 8 845 and associated text; ). It would have been obvious to one of 
SPILMAN in view of Wakid do not but CARDNO teaches, wherein the profile information comprises network profiling information associated with the endpoint device that is session specific and changeable across sessions ([0012]; storing network profile data on a plurality of wireless network access points within the network, the profile data including: an identifier for the network access point; signal information; the physical location of the network access point; and the time; claim 4, or 7: wherein one or more of the network access points is a beacon and wherein the network profile is altered by changing one or more characteristics of the beacon, the changed characteristics being selected from the group consisting of the beacon proximity UUID, beacon proximity major, beacon proximity minor, beacon power and beacon transmit frequency ); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of Wakid’s device with teaching of CARDNO in order to provide a way for a wireless network provider to obfuscation the network information that information service providers use to obtain location information, while still being able to obtain and use the location information to provide location based information services themselves (CARDNO [0004]).


With regards to claim 2, 8 SPILMAN further discloses, wherein the hash comprises a cryptographic hash function, and wherein the digest comprises a hash-based message authentication code ([0022] The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as the key, the password PWD is provided as the value, and the produced digest is the first digest D1.).

With regards to claim 3, 10 SPILMAN further discloses, wherein the profile information comprises one or more of hardware profile information, software profile information ([0007] One way to improve the strength of passwords selected by human beings is by salting. Salting is a technique for randomly or pseudo-randomly modifying an input. In one example, unique random strings referred to as a " salts" or "keys" are combined with passwords so that hashing does not generate matching digests even if the passwords selected by multiple users match.), operating system profile information, or network profiling information associated with the endpoint device.

With regards to claim 5, 13 SPILMAN further discloses, wherein the processing device is further to receive, over the communication interface, the secret from a third party server, the third party server comprising a database of shared secrets ([0011] In accordance with another aspect an apparatus comprises: a blind hashing server device configured to: receive a message from a client device which is remote from the blind hashing server device; access a huge block of random data stored in a non-transitory computer-readable storage medium to obtain at least one extent of random data as a 

With regards to claim 6, 14 SPILMAN further discloses, wherein the stream cipher is the digest ([0027] In some implementations the digest ([0022]; The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as the key, the password PWD is provided as the value, and the produced digest is the first digest D1 [0025]D1, D1', or D1'') is split into two or more unsigned integers that are each divided by the data block length, and each remainder may be used as separate indices into the data block to retrieve successive bytes beginning at that location. In some implementations, the digest (D1, D1', or D1'') is further hashed, or salted and hashed, to derive additional pseudorandom indices to perform further lookups into the data block. In some 


With regards to claim 7, SPILMAN discloses, An endpoint device comprising: 
a processing device ((FIG 1 18, Host site)) to: 
generate a dynamic salt via combination of a secret, shared with a first endpoint device, with profile information associated with the first endpoint device (FIG 2 104, 106 and associated text; [0022] Referring now to FIGS. 1 and 2, when a user wishes to establish a user account with a host site, the host site obtains a user identifier UID and a password PWD from the user as an input at step 102. Next, the host site generates a first salt S1 at step 104. The first salt S1 is used to salt the password PWD. For example, S1 may be combined with the password PWD at step 106. [0039] Another example is time-based access control which only allow Salt requests at certain dates or times or after a certain date and/or time. Another example is multi-factor access control which only allow Salt requests on that ID when a second factor such as a OTP is provided. Another example is event based access control, e.g., only allow Salt requests on that ID after a specific event, such as for example "the next time the Red Sox win the World Series" or "2 weeks after person X dies." Another example is multi-Party access control, e.g., only allow Salt requests when multiple different parties are connected concurrently.); 
generate a digest via a hash, using the dynamic salt, of a previous message received from the first endpoint device ([0024] If a corresponding first salt S1 and 
decrypt, using a stream cipher to generate enhanced plaintext data, ciphertext data received from the first endpoint device ([0032] In some implementations blind hashing may be used for symmetric key encryption. A password is typically hashed and its digest used as the encryption key when encoding a message using symmetric key encryption. The key is used to encrypt the message and is thereafter discarded. The encrypted message may be decrypted only by someone or some entity who knows the password and can hash that password to recreate the key.[0023] In one implementation the host site uses an asymmetric cryptographic protocol, e.g. RSA, and public/private keypair, to encrypt the first digest D1 using a public key, and produce an encrypted first digest D1'. The encrypted first digest D1' may be stored by the host site along with the second digest D2, UID, and first salt S1 at step 116. The PWD, first digest D1, and second salt S2 may be discarded by the host site at step 118. The corresponding private key to the public key used to encrypt D1 may be kept in offline storage, such as a safe deposit box, to reduce 
determine plaintext data via removal of the digest from the enhanced plaintext data ([0023]; In one implementation the host site uses an asymmetric cryptographic protocol, e.g. RSA, and public/private keypair, to encrypt the first digest D1 using a public key, and produce an encrypted first digest D1'. The encrypted first digest D1' may be stored by the host site along with the second digest D2, UID, and first salt S1 at step 116. The PWD, first digest D1, and second salt S2 may be discarded by the host site at step 118. The corresponding private key to the public key used to encrypt D1 may be kept in offline storage, such as a safe deposit box, to reduce the risk of theft. The private key may be used to decrypt D1' to recover the first digest D1. Note: D1 assumed as message); and 

SPILMAN does not Wakid teaches, 
authenticate the plaintext data via verification that parity information concatenated with the plaintext data matches a parity of the plaintext data ([0059] The device determines parity bits (P.sub.b) for the encoded concatenated message [M.sub.i ID.sub.key].sub.encoded (block 830). The parity bits P.sub.b may be one or more parity bits determined using existing parity check algorithms.); and 
a memory coupled to the processing device, the memory to one of store or buffer the plaintext data ([0059]; The system diagram of FIG. 9 depicts the encoded output [M.sub.i ID.sub.key].sub.encoded from coder 930 being input to parity unit 940, and parity unit 940 generating the one or more parity bits P.sub.b based on the input encoded concatenated message. The device punctures or removes the encoded bits of the device 

SPILMAN in view of Wakid do not but CARDNO teaches, wherein the profile information comprises network profiling information associated with the endpoint device that is session specific and changeable across sessions ([0012]; storing network profile data on a plurality of wireless network access points within the network, the profile data including: an identifier for the network access point; signal information; the physical location of the network access point; and the time; claim 4, or 7: wherein one or more of the network access points is a beacon and wherein the network profile is altered by changing one or more characteristics of the beacon, the changed characteristics being selected from the group consisting of the beacon proximity UUID, beacon proximity major, beacon proximity minor, beacon power and beacon transmit frequency ); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of Wakid’s device with teaching of CARDNO in order to provide a way for a wireless network provider to obfuscation the network information that information service providers use to obtain location information, while still being able to obtain and use the location information to provide location based information services themselves (CARDNO [0004]).


With regards to claim 9, SPILMAN in view of Wakid discloses, further comprising a communication interface coupled to the processing device, the communication interface to receive the profile information (FIG 2 104, 106 and associated text; [0022] Referring now to FIGS. 1 and 2, when a user wishes to establish a user account with a host site, the host site obtains a user identifier UID and a password PWD from the user as an input at step 102. and the ciphertext data emitted by the first endpoint device (Wakid FIG 8 845 and associated text; ).

With regards to claim 12, SPILMAN in view of Wakid disclose, wherein, to verify the parity information, the processing device is to: remove the parity information from the plaintext data; generate second parity information comprising the parity of the plaintext data; and determine whether the parity information matches the second parity information (Wakid [0063] The device extracts the parity bit(s) (P.sub.b) from the punctured, encoded message [[M.sub.i].sub.encodedP.sub.b] (block 1005). The system diagram of FIG. 11 depicts demultiplexer (DEMUX) 1110 receiving the encoded message [[M.sub.i].sub.encodedP.sub.b], and demultiplexing the encoded message to extract the parity bit(s) P.sub.b. The device performs a parity bit check, using the extracted parity bits P.sub.b, to determine the integrity of the received message (block 1010).). Motivation would be same as stated in claim 7. 

Claim 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over SPILMAN (US 20160044034 A1) in view of Wakid(US 20190132347 A1),  in view of CARDNO(US 20160302033 A1)  and Chen et a(US 20080084996 A1).

With regards to claim 4, SPILMAN in view of Wakid, CARDNO further discloses, wherein the processing device is further to: generate enhanced plaintext data via concatenation of the parity information with the plaintext data ([0059] The device determines parity bits (P.sub.b) for the encoded concatenated message [M.sub.i ID.sub.key].sub.encoded (block 830).); and 
SPILMAN in view of Wakid do not but Chen teaches, 
generate combined plaintext data that is to be encrypted with the stream cipher via combination of the enhanced plaintext data with the digest using an exclusive OR (XOR) function ([0070] The second embodiment, shown in FIG. 4, is similar to that of FIG. 3 except that the plaintext P is hashed in block 47 to produce a digest P' that is then combined in block 44 with the ciphertext C. [0055] In addition to the GCM authentication arrangement 34, the MAC generation arrangement 33 comprises: [0071] In the FIG. 4 embodiment, unlike that of FIG. 3, the deterministic combination effected by block 44 can be an Exclusive OR combination between the plaintext digest P' and the ciphertext C (more particularly, between the digest P' and a predetermined block of the ciphertext C since typically the digest will be one block length whereas the ciphertext will be multiple blocks in length). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of 

With regards to claim 11, SPILMAN in view of Wakid, CARDNO and Chen discloses, wherein, to remove the digest from the enhanced plaintext data, the processing device is to perform an exclusive OR (XOR) on the enhanced plaintext data with the digest (Chen [0070] The second embodiment, shown in FIG. 4, is similar to that of FIG. 3 except that the plaintext P is hashed in block 47 to produce a digest P' that is then combined in block 44 with the ciphertext C. [0071] Note: when ciphertext and digest combined by XOR, it will be reverse by XOR only ). Motivation would be same as stated in claim 4.

Claim 15, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over SPILMAN (US 20160044034 A1) in view of Chen et a(US 20080084996 A1) and in view of CARDNO(US 20160302033 A1).

With regards to claim 15 SPILMAN discloses, A non-transitory computer-readable storage medium that stores instructions, which when executed by a processing device of an endpoint device, cause the processing device to: 
generate a dynamic salt via combination of a secret, shared with a second endpoint device, with profile information associated with the endpoint device (FIG 2 104, 106 and associated text; [0022] Referring now to FIGS. 1 and 2, when a user wishes to 
generate a message authentication code (MAC) via a hash, using the dynamic salt, of plaintext data of a current message to be sent to the second endpoint device ([0022] The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as the key, the password PWD is provided as the value, and the produced digest is the first digest D1.); 
determine a key via asymmetric key exchange with a third party server ([0023]; In one implementation the host site uses an asymmetric cryptographic protocol, e.g. RSA, and public/private keypair, to encrypt the first digest D1 using a public key, and produce an encrypted first digest D1'….The private key may be used to decrypt D1' to recover the Note: recovering discarded digest from server suggest corresponding between host and server); 
generate ciphertext data via encryption of the plaintext data using the key with a symmetric block cipher ([0022]; In another implementation, the second hash function H2 is replaced with a symmetric encryption scheme such as AES taking as its inputs a key and a cleartext value, and producing a ciphertext value, where the second salt S2 is provided as the key, either the first digest D1, or a combination of the original password PWD and the first digest D1 is provided as the cleartext value, and the produced ciphertext is taken as the second digest D2. ); and 
SPILMAN does not but Chen teaches, send the current message comprising the ciphertext data and the MAC ([0070] The second embodiment, shown in FIG. 4, is similar to that of FIG. 3 except that the plaintext P is hashed in block 47 to produce a digest P' that is then combined in block 44 with the ciphertext C. The embodiments of FIGS. 3 and 4 thus both combine data characteristic of the plaintext P with the ciphertext C and pass the resultant combination to the GCM authentication block 45.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN’s method with teaching of Chen in order to secure the transaction (Chen [0001]).

SPILMAN in view of Wakid do not but CARDNO teaches, wherein the profile information comprises network profiling information associated with the endpoint device that is session specific and changeable across sessions ([0012]; storing network profile data on a plurality of wireless network access points within the network, the profile data including: wherein the network profile is altered by changing one or more characteristics of the beacon, the changed characteristics being selected from the group consisting of the beacon proximity UUID, beacon proximity major, beacon proximity minor, beacon power and beacon transmit frequency ); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of Wakid’s device with teaching of CARDNO in order to provide a way for a wireless network provider to obfuscation the network information that information service providers use to obtain location information, while still being able to obtain and use the location information to provide location based information services themselves (CARDNO [0004]).


With regards to claim 17, 22 SPILMAN further discloses, wherein the hash comprises a cryptographic hash function, and wherein the MAC is a hash-based message authentication code (HMAC) ([0022] The host site then applies a first hash function H1 to the salted password PWD to generate a first digest D1 at step 108. In another implementation, the first hash function H1 is an HMAC (keyed-hash message authentication code) function taking as its inputs a key and a value, and producing a digest, where the first salt S1 is provided as the key, the password PWD is provided as the value, and the produced digest is the first digest D1.).

wherein the profile information comprises one or more of hardware profile information, software profile information ([0007] One way to improve the strength of passwords selected by human beings is by salting. Salting is a technique for randomly or pseudo-randomly modifying an input. In one example, unique random strings referred to as a " salts" or "keys" are combined with passwords so that hashing does not generate matching digests even if the passwords selected by multiple users match.), operating system profile information, or network profiling information associated with the endpoint device.

With regards to claim 19, 24 SPILMAN further discloses, wherein the processing device is further to receive the secret from a third party server ([0022] A blind hashing server of the data protection network applies a blind hashing algorithm BHA to the first digest D1 to generate a second salt S2 at step 110, which is returned to the host site. The host site uses the second salt S2 to salt the password PWD, e.g. combines the second salt S2 with the original password PWD provided by the user at step 112[0011],[0022])

With regards to claim 20, SPILMAN discloses, A non-transitory computer-readable storage medium that stores instructions, which when executed by a processing device, cause the processing device to: 
determine a key via asymmetric key exchange with a third party server ([0023]; In one implementation the host site uses an asymmetric cryptographic protocol, e.g. RSA, and public/private keypair, to encrypt the first digest D1 using a public key, and produce an encrypted first digest D1'….The private key may be used to decrypt D1' to recover the Note: recovering discarded digest from server suggest corresponding between host and server); 
generate plaintext data via decryption of the ciphertext data using the key with a symmetric block cipher ([0022]; In another implementation, the second hash function H2 is replaced with a symmetric encryption scheme such as AES taking as its inputs a key and a cleartext value, and producing a ciphertext value, where the second salt S2 is provided as the key, either the first digest D1, or a combination of the original password PWD and the first digest D1 is provided as the cleartext value, and the produced ciphertext is taken as the second digest D2 [0032] In some implementations blind hashing may be used for symmetric key encryption. A password is typically hashed and its digest used as the encryption key when encoding a message using symmetric key encryption. The key is used to encrypt the message and is thereafter discarded. The encrypted message may be decrypted only by someone or some entity who knows the password and can hash that password to recreate the key. Note: password is considered as cleartext ); 
generate a dynamic salt via combination of a secret, shared with the first endpoint device, with profile information associated with the first endpoint device (FIG 2 104, 106 and associated text; [0022] Referring now to FIGS. 1 and 2, when a user wishes to establish a user account with a host site, the host site obtains a user identifier UID and a password PWD from the user as an input at step 102. Next, the host site generates a first salt S1 at step 104. The first salt S1 is used to salt the password PWD. For example, S1 may be combined with the password PWD at step 106. [0039] Another example is time-based access control which only allow Salt requests at certain dates or times or after a 
 generate a digest via a hash, using the dynamic salt, of the plaintext data (); and one of store or buffer the plaintext in memory in response to the digest matching the MAC ([0024] Referring now to FIGS. 1 and 3, when the user subsequently wishes to login to the host site the user provides a user identifier UID' and password PWD' to the host site….. If the digests D2, D2' match, the PWD' is valid, otherwise not as indicated at step 216 Note: PWD’ is buffered as it is checked for valid).
SPILMAN does not but Chen teaches,
receive a message authentication code (MAC) concatenated to a ciphertext data in a current message received from a first endpoint device ([0070] The second embodiment, shown in FIG. 4, is similar to that of FIG. 3 except that the plaintext P is hashed in block 47 to produce a digest P' that is then combined in block 44 with the ciphertext C. The embodiments of FIGS. 3 and 4 thus both combine data characteristic of the plaintext P with the ciphertext C and pass the resultant combination to the GCM authentication block 45.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN’s method with teaching of Chen in order to secure the transaction (Chen [0001]).

wherein the profile information comprises network profiling information associated with the endpoint device that is session specific and changeable across sessions ([0012]; storing network profile data on a plurality of wireless network access points within the network, the profile data including: an identifier for the network access point; signal information; the physical location of the network access point; and the time; claim 4, or 7: wherein one or more of the network access points is a beacon and wherein the network profile is altered by changing one or more characteristics of the beacon, the changed characteristics being selected from the group consisting of the beacon proximity UUID, beacon proximity major, beacon proximity minor, beacon power and beacon transmit frequency ); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of Wakid’s device with teaching of CARDNO in order to provide a way for a wireless network provider to obfuscation the network information that information service providers use to obtain location information, while still being able to obtain and use the location information to provide location based information services themselves (CARDNO [0004]).

With regards to claim 21,  SPILMAN further discloses, wherein the instructions further cause the processing device to one of terminate communication with the first endpoint device or indicate the communication as out of bounds (OB) in response to the digest not matching the MAC (FIG 3 216 and associated text; [0007]The password authentication system compares the new digest to the retrieved digest. If the new digest and the retrieved digest match, the login attempt is determined to be valid. If .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SPILMAN (US 20160044034 A1) in view of Chen et a(US 20080084996 A1) and in view of CARDNO(US 20160302033 A1) and Murray et al(US 20190296901 A1).

With regards to claim 16, SPILMAN in view of Chen, CARDNO do not but Murray teaches, wherein the instructions further cause the processing device to authenticate the key using certificate authentication of a public key infrastructure (PKI) certificate (Murray [0025] For example, the key validation request 204 can be generated with respect to a specific key 202, and sent to a provisioning device 206. These identifiers can be included in key validations, such as a key validation 205. More specifically, the key validation request can be a certificate signing request, and the key validation can be a signed PKI certificate. Accordingly, certificate signing requests (CSR) may be fulfilled by signed certificates as an example of how key validation requests are fulfilled by key validations..). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify SPILMAN in view of Wakid and CARDNO’s device with teaching of Murray in order to provide secure transactions  (Murray abstract).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498